ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2014-12-19_ORD_01_NA_00_FR.txt.                         INTERNATIONAL COURT OF JUSTICE


                          Reports of judgments,
                       ADVISORY OPINIONS AND ORDERS


                         ALLEGED VIOLATIONS
              OF SOVEREIGN RIGHTS AND MARITIME SPACES
                        IN THE CARIBBEAN SEA
                          (Nicaragua v. COLOMBIA)


                         ORDER OF 19 DECEMBER 2014




                               2014
                        COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                     VIOLATIONS ALLÉGUÉES
          DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAïBES
                          (NICARAGUA c. COLOMBIE)


                      ORDONNANCE DU 19 DÉCEMBRE 2014




3 CIJ1072.indb 1                                         16/04/15 14:03

                                                Official citation :
                          Alleged Violations of Sovereign Rights and Maritime Spaces
                                in the Caribbean Sea (Nicaragua v. Colombia),
                           Order of 19 December 2014, I.C.J. Reports 2014, p. 485




                                            Mode officiel de citation :
                         Violations alléguées de droits souverains et d’espaces maritimes
                              dans la mer des Caraïbes (Nicaragua c. Colombie),
                         ordonnance du 19 décembre 2014, C.I.J. Recueil 2014, p. 485




                                                                                1072
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071186-9




3 CIJ1072.indb 2                                                                            16/04/15 14:03

                                                       19 DECEMBER 2014

                                                           ORDER




                               aLLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (Nicaragua v. COLOMBIA)




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAïBES
                             (NICARAGUA c. COLOMBIE)




                                                   19 DÉCEMBRE 2014

                                                       ORDONNANCE




3 CIJ1072.indb 3                                                          16/04/15 14:03

                                                                                          485




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2014                                             2014
                                                                                                   19 décembre
                                                                                                   Rôle général
                                               19 décembre 2014                                       no 155

                   VIOLATIONS ALLÉGUÉES
        DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                 DANS LA MER DES CARAÏBES
                                       (NICARAGUA c. COLOMBIE)




                                              ORDONNANCE


                     Le président de la Cour internationale de Justice,
                     Vu l’article 48 du Statut de la Cour et l’article 79 de son Règlement,

                   Vu la requête déposée au Greffe de la Cour le 26 novembre 2013, par
                 laquelle la République du Nicaragua a introduit une instance contre la
                 République de Colombie au sujet d’un différend portant sur des
                       « violations des droits souverains et des espaces maritimes du Nicara-
                       gua qui lui ont été reconnus par la Cour dans son arrêt du
                       19 novembre 2012 [en l’affaire du Différend territorial et maritime
                       (Nicaragua c. Colombie)] ainsi que sur la menace de la Colombie de
                       recourir à la force pour commettre ces violations » ;
                    Considérant que, à la suite d’une réunion que le président a tenue le
                 23 janvier 2014 avec les agents des Parties, la Cour, eu égard aux vues
                 exprimées par les Parties, a, par ordonnance du 3 février 2014, fixé au
                 3 octobre 2014 et au 3 juin 2015, respectivement, les dates d’expiration
                 des délais pour le dépôt d’un mémoire du Nicaragua et d’un contre‑­
                 mémoire de la Colombie ;
                    Considérant que, le 19 décembre 2014, la Colombie, se référant à l’ar-
                 ticle 79 du Règlement, a soulevé certaines exceptions préliminaires à la
                 compétence de la Cour ; et que celles‑ci ont immédiatement été communi-
                 quées au Nicaragua ;

                                                                                               4




3 CIJ1072.indb 137                                                                                       16/04/15 14:03

                         droits souverains et espaces maritimes (ord. 19 XII 14)            486

                   Considérant qu’en conséquence, en vertu des dispositions du para-
                 graphe 5 de l’article 79 du Règlement, la procédure sur le fond est suspen-
                 due et qu’il échet de fixer un délai dans lequel le demandeur pourra
                 présenter un exposé écrit contenant ses observations et conclusions sur les
                 exceptions préliminaires ;
                   Compte tenu de l’instruction de procédure V, aux termes de laquelle le
                 délai pour la présentation d’un tel exposé écrit ne devra en général pas
                 excéder quatre mois à compter de la date de présentation d’exceptions
                 préliminaires,
                    Fixe au 20 avril 2015 la date d’expiration du délai dans lequel la Répu-
                 blique du Nicaragua pourra présenter un exposé écrit contenant ses
                 observations et conclusions sur les exceptions préliminaires soulevées par
                 la République de Colombie ;
                    Réserve la suite de la procédure.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le dix-neuf décembre deux mille quatorze, en trois exem-
                 plaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de la République du
                 Nicaragua et au Gouvernement de la République de Colombie.


                                                                          Le président,
                                                                   (Signé) Peter Tomka.
                                                                           Le greffier,
                                                              (Signé) Philippe Couvreur.




                                                                                              5




3 CIJ1072.indb 139                                                                                 16/04/15 14:03

